Detailed Action

Acknowledgements 


1.   	This communication is in response to the Request for Continued Examination of Application No. 16/142,655, filed on 11/17/2020.
2. 	Claim(s) 1-9 and 11-21 are currently pending and have been fully examined.

3.	Claim(s) 10 has been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
6.	Date of Last Office action or RCE was 11/17/2020.          .

Continued Examination Under 37 C.F.R.- §1.114
7.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 11/17/2020 has been entered. 

Response to Applicants Comments/Remarks


Applicant’s Argument #1:

Applicant contends that the 35 USC 101 rejection set forth in the prior office action was improper because Applicant’s claim(s) are not directed to a mental process because the “human mind” is not equipped to perform Applicant’s claimed invention.
Examiner’s Response to Argument #1:

Applicant’s argument that the 35 USC 101 rejection set forth in the prior office action was improper because Applicant’s claim(s) are not directed to a mental process because the “human mind” is not equipped to perform Applicant’s claimed invention has fully been considered, but is not persuasive.

In reference to Applicant’s claim of “improvement” Applicant’s Specification recites:

[0061] Illustrative embodiments provide a technical improvement over the prior art by sharing resources among different public and private cloud resource providers and between different cloud resource consumers in the same public cloud. Illustrative embodiments share, trade, or exchange cloud computing resources among a plurality of different cloud resource providers and cloud resource consumers in a decentralized manner. Illustrative embodiments automatically execute a cloud resource sharing transaction among different cloud resource providers using smart contracts based on learned cloud resource utilization patterns. Illustrative embodiments track cloud resource sharing in a temper-resistant manner using blockchains. Thus, illustrative embodiments provide secure access to shared cloud computing resources. Further, illustrative embodiments link smart contracts to a machine learning component, such as, for example, an artificial intelligence program, to optimize unused resource utilization.

However, Applicant’s Specification is silent to what technology is actually being improved.  Therefore, the Examiner respectfully disagrees with the Applicant’s contentions.  Applicant’s claim 1, is directed to the abstract idea of “the mental process for performing a transaction,” without significantly more.
  
broadcasting…receiving…performing…verifying…” are one of the most basic function(s) of a computer.  These function(s) of, “broadcasting…receiving…performing…verifying…” are functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 

It must be determined if the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool.  Here, however, Applicant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality. 

Claim 1 does not, for example, purport to improve the functioning of the computer itself.  Nor does it effect in the improvement in any other technology or technical field.  Applicant’s claim limitations does not describe any particular improvement in the manner of a computer functions.  

None of Applicant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial 
Applicant’s limitations simply reflects the “the mental process for performing a transaction,” without significantly more.  

Applicant’s claim 1 does not provide an inventive concept because the additional elements recited in claim 1 provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “the mental process for performing a transaction,” without significantly more.

The Federal Circuit has held similar concepts abstract.  Thus, for example, the Federal Circuit has held that abstract idea include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content. 

The Examiner finds no indication in the Specification, nor does the Applicant direct the Examiner to any indication, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   



Applicant has offered no persuasive argument or technical reasoning to demonstrate that the “the mental process for performing a transaction” recited in claim 1 involves more than well-understood, routine and conventional computer activities, i.e., generic computer functions. CF. In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011).  Simply programing a general-purpose computer or generic circuitry to perform an abstract ides does not provide an “inventive concept” such that the claim amounts to significantly more than that abstract idea. See Alice, 573 U.S. at 221-227

The Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.” 


Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”

In sum, on this record, we find that Applicant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 



Applicant’s Argument #2:

Applicant contends that the 35 USC 101 rejection directed to claim 13 was improper because claim 13 is directed to a Beauregard claim.

Examiner’s Response to Argument #2:

Applicant’s argument that the 35 USC 101 rejection directed to claim 13 was improper because claim 13 is directed to a Beauregard claim has fully been considered, but is not persuasive.  Applicant’s claim recites:
A computer program product for resource sharing, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer of a particular resource provider selling unused resources to cause the computer to perform a method comprising:
broadcasting, by the computer, a set of resource sale terms of a particular smart contract that indicates an availability of the unused resources and corresponds to the particular resource provider to another resource provide
receiving, by the computer, a smart contract response from the another resource provider regarding the set of resource sale terms of the particular smart contract corresponding to the particular resource provider;
performing, by the computer, a resource sharing transaction by sharing the unused resources of the particular resource provider with the another resource provider; and
verifying, by the computer, digital currency received from the another resource provider.
verifying, by the computer, digital currency received from the another resource provider.
14.    (Previously Presented) The computer program product of claim 13 further comprising: recording, by the computer, the resource sharing transaction in a blockchain.
Here, Applicant’s claim(s) are directed to a “computer program product,” which is interpreted broadly to encompass “software-per-se.”  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.

Applicant Argument #3:
Applicant contends that amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action.
Examiner’s Response to Argument #3:
Applicant’s argument that amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.

Applicant Argument #4:
Applicant contends that amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action.
Examiner’s Response to Argument #4:
Applicant’s argument that amended claims obviates the 35 USC 112(b) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Claim Rejections – 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claim(s) 1-9 and 11-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-9 and 11-21 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 
(3) manufacture; 
(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward a method, which is a statutory category of invention.
The claim(s) recite(s) the mental process for performing a transaction, which is an “abstract idea,” without significantly more.

Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.
"First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts" of "laws of nature, natural phenomena, and abstract ideas." Alice Corp. v. CLS Bank int'l, 134 S. Ct. 2347, 2355 (2014). "The inquiry often is whether the claims are directed to 'a specific means or method' for improving technology or whether they are simply directed to an abstract end-result."  To determine if the claim “recites” and “abstract idea,” the Examiner identifies the specific limitations in the claim under examination the Examiner believes recites an “abstract idea” and determines whether the identified limitation(s) fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG.  

Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);


Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
As to claim 1:
A computer-implemented method for resource sharing, the computer-implemented method comprising:
broadcasting, by a computer of a particular resource provider selling unused resources, a set of resource sale terms of a particular smart contract that indicates an availability of the unused resources and corresponds to the particular resource provider to another resource provider;

receiving, by the computer, a smart contract response from the another resource provider regarding the set of resource sale terms of the particular smart contract corresponding to the particular resource provider;

performing, by the computer, a resource sharing transaction by sharing the unused resources of the particular resource provider with the another resource provider; and

verifying, by the computer, digital currency received from the another resource provider.
Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
The claim recites the limitation(s), “broadcasting…receiving…performing…verifying….”  Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “by the computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: 
(2) Mental Processes; 
(3) Certain Methods of Organizing Human Activity;
Because the claim(s) are directed to, “the mental process for performing a transaction” it is an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;

As to claim 1:

broadcasting, by a computer of a particular resource provider selling unused resources, a set of resource sale terms of a particular smart contract that indicates an availability of the unused resources and corresponds to the particular resource provider to another resource provider;

receiving, by the computer, a smart contract response from the another resource provider regarding the set of resource sale terms of the particular smart contract corresponding to the particular resource provider;

performing, by the computer, a resource sharing transaction by sharing the unused resources of the particular resource provider with the another resource provider; and

verifying, by the computer, digital currency received from the another resource provider.
Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 

Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It must be determined whether the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.
particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
Examples of limitations that are “NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Result of Claim Analysis:
The claim recites the additional element(s): by a computer; the “computer” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

As to claim 1:
A computer-implemented method for resource sharing, the computer-implemented method comprising:
broadcasting, by a computer of a particular resource provider selling unused resources, a set of resource sale terms of a particular smart contract that indicates an availability of the unused resources and corresponds to the particular resource provider to another resource provider;



performing, by the computer, a resource sharing transaction by sharing the unused resources of the particular resource provider with the another resource provider; and

verifying, by the computer, digital currency received from the another resource provider.
Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include: NONE

Applicant’s “additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as, “broadcasting…receiving…performing…verifying…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
Applicant’s limitations are represent instructions for the “abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a abstract idea,” the claim(s) 1 merely instruct the process of 

“broadcasting…receiving…performing…verifying…” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Additionally, as to claim 13, under the broadest reasonable interpretation standard, independent claim 13 recites a computer program only. "Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical 'things.' They are neither computer components nor statutory 1"  Because the claim recites only abstractions that are neither "things" nor "acts," the claim is not within one of the four statutory classes of invention.2  
Software is defined as "Microsoft Press Dictionary Definition" or "IEEE Definition.”  According to MPEP 2106 II IV, however, there are four categories of invention: process, machine, article of manufacture or composition of matter.  Therefore, as "software" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter.3  An apparatus claim should always contain the structure or the hardware that performs the function Applicant claims.  Therefore, the claim is rejected under 35 U.S.S. §101.
Claim(s) 11 and 13 contains similar or like deficiencies found in claim 1.
	Dependent claim(s) 2-9 and 14-20 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


As to claim 1, Applicant recites, “verifying, by the computer, digital currency received from the another resource provider;” however, it is unclear HOW Applicant’s claimed invention works in reference to Applicant’s use of “verifying…digital currency received….”  In reference to “digital currency” Applicant’s Specification recites:  

[0034] List of unused resources 224 represents a listing of the set of one or more unused resources contained within and/or controlled by data processing system 200 that are available for sharing with other resource providers. Unused resources may be, for example, processors, memory, storage, applications, virtual machines, a network, and the like. Blockchain 226 represents a secure distributed ledger containing information corresponding to resource sharing transactions between data processing system 200 and other resource providers. Identifier 228 represents a unique identifier, such as, for example, an access address, which corresponds to blockchain 226. Resource manager 218 generates block 230 for each resource sharing transaction and adds block 230 to an end of blockchain 226. Block 230 contains the information corresponding to that particular resource sharing transaction. In this example, block 230 includes ownership 232 and valuation 234. Ownership 232 identifies the owner of the unused resource available for sharing by data processing system 200. Valuation 234 represents the value or selling price corresponding to the unused resource available for sharing in terms of digital currency. 

 [0038] Smart contract responses 244 represent a set of one or more replies received from one or more other resource provider data processing systems in response to the set of other resource provider data processing systems determining that one or more resource sale terms 240 of smart contract 238 are acceptable. After receiving smart contract responses 244, resource manager 218 uses machine learning component 222 to identify and select a smart contract response that best matches resource sale terms 240 of smart contract 238. Subsequent to selecting the best matching smart contract response to resource sale terms 240 of smart contract 238, resource manager 218 performs transaction 246 according to resource sale terms 240 of smart contract 238. In addition, resource manager 218 transfers digital currency 248, which corresponds to smart contract 238 for the use of the one or more unused resources of data processing system 200, from a digital currency container of the other resource provider data processing system to a digital currency container of data processing system 200. 

[0062] Illustrative embodiments isolate the unused cloud computing resources, which are available for sharing, associated with each cloud resource provider registered with the cloud resource sharing service provided by illustrative embodiments. Illustrative embodiments offer the unused or surplus resources of one cloud resource provider to other cloud resource providers that would like to utilize these unused resources. As the resource owner, the selling cloud resource provider only 

[0063] A blockchain is an expanding list of data records, called blocks, which are linked using cryptography. Each block contains a cryptographic hash of the previous block, a timestamp, and cloud resource sharing transaction data, such as, for example, seller information, buyer information, digital currency value, and the like. By design, a blockchain is resistant to modification of recorded data. Blockchain is a distributed ledger that can record transactions between two parties in a verifiable and permanent way. For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network that collectively adheres to a protocol for inter-nodal communication and validation of new blocks. Once recorded, transaction data in any given block cannot be altered retroactively without alteration of all subsequent blocks, which requires consensus of the network majority. As used herein, consensus of the network majority means consensus of a majority of cloud resource providers registered with the cloud resource sharing service provided by illustrative embodiments. 

[0064] On the blockchain, illustrative embodiments generate a block to log each transaction of resource sharing and perform validation based on a consensus algorithm. Illustrative embodiments also generate a digital currency for cloud resource providers to exchange values without intermediaries, which translates into greater control of cloud resources and lower fees. In addition, illustrative embodiments determine the value of a cloud resource following the same standard. 

[0065] Illustrative embodiments initialize the blockchain by registering all cloud resources available for sharing among the different cloud resource providers that are registered with the cloud resource sharing service provided by illustrative embodiments. When generating a new block in the blockchain, illustrative embodiments record ownership and digital currency valuation of the shared cloud resource. Illustrative embodiments distribute a digital currency container, such as, for example, a digital wallet, a corresponding private cryptographic key, and access address of the blockchain to each registered cloud resource provider. As a result, each registered cloud resource provider can access all information corresponding to cloud resource sharing recorded in the blockchain. Once a cloud resource is shared between two cloud resource providers, illustrative embodiments generate a new block corresponding to that transaction and add the newly generated block to an end of the blockchain. For every new cloud resource sharing transaction that is successfully recorded in the blockchain, illustrative embodiments transfer an equivalent amount of digital currency from the digital currency container of the buying cloud resource provider to the digital currency container of the selling cloud resource provider that is providing the shared cloud resource. It should be noted that illustrative embodiments only utilize digital currency to perform cloud resource sharing transactions recorded in the blockchain. One possible way to acquire the digital currency is to exchange real currency for the digital currency. The exchange rate may fluctuate based on number of cloud resources available for sharing with other cloud resource providers and amount of digital currency already issued in the blockchain. 

[0079] Smart contract D 718 contains a cloud resource term that if greater than 80% serverless jobs, then buy 1 virtual machine from cloud resource provider A. This is an example of cloud resource sharing between cloud resource providers in different cloud environments. Smart contract E 720 contains a cloud resource term that if new year, then sell 2 virtual machines. It should be noted that the smart contracts utilize digital currency for the transactions.

verifying, by the computer, digital currency received from the another resource provider.”  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “
verifying, by the computer, digital currency received from the another resource provider” works.  Therefore, claim 1 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “verifying, by the computer, digital currency received from the another resource provider” is to be performed.4   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “verifying, by the computer, digital currency received from the another resource provider.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “verifying, by the computer, digital currency received from the another resource provider” on the computing device is necessary to detail, “to allow a 5  
	As to claim 3, Applicant recites, “releasing, by the computer, the unused resources of the particular resource provider.”  In reference to “releasing” Applicant’s Specification recites:
[0085] Subsequently, the computer makes a determination as to whether the transaction is complete based on the smart contract terms (step 826). If the computer determines that the transaction is not complete based on the smart contract terms, no output of step 826, then the process returns to step 824 where the computer continues to share the one or more of the unused resources. If the computer determines that the transaction is complete based on the smart contract terms, yes output of step 826, then the computer destroys smart contracts corresponding to the transaction (step 828). In addition, the computer releases the one or more of the unused resources of the particular cloud resource provider dedicated for use by the respective other cloud resource provider (step 830). Thereafter, the process terminates.

However, it is unclear clear HOW Applicant claimed invention of, “releasing, by the computer, the unused resources of the particular resource provider” work.  It is unclear HOW releasing works.  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “releasing, by the computer, the unused resources of the particular resource provider” works.  Therefore, claim 3 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “releasing, by the computer, the unused resources of the particular resource provider” is to be performed.6   One of ordinary skill in the art would have reasonably releasing, by the computer, the unused resources of the particular resource provider.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of  “ releasing, by the computer, the unused resources of the particular resource provider” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”7  
Claim(s) 11 and 13 contains similar or like deficiencies found in claim 1.
Claim(s) 15 contains similar or like deficiencies found in claim 3.
	Dependent claim(s) 2-9 and 14-20 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 

Conclusion

14. The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  

    PNG
    media_image1.png
    825
    606
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public



Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/11/2021


















    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2106.01 I.
        2 35 U.S.C. §101 defines four categories of inventions that Congress deemed to be the appropriate subject matter of a patent; namely, processes, machines, manufactures and compositions of matter. The latter three categories define "things" (or products) while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed).
        
        
        3 In re Nuijten;
        4 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        5 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        6 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        7 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004);